                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 1 of 13




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                             Email: maggie@nvlitigation.com
                                         5   Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                         6
                                                                          UNITED STATES DISTRICT COURT
                                         7
                                                                               DISTRICT OF NEVADA
                                         8
                                         9   ZANE M. FLOYD,                                   Case. No.: 3:21-cv-00176-RFB-CLB

                                        10                   Plaintiff,                       LAS VEGAS REVIEW-JOURNAL,
                                                     vs.                                      INC.’S REPLY TO NDOC’S
                                        11
                                                                                              RESPONSE TO EMERGENCY
                                        12                                                    MOTION TO INTERVENE AND
                                             CHARLES   DANIELS,   DIRECTOR,                   MOTION TO UNSEAL
                                        13   NEVADA      DEPARTMENT      OF
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             CORRECTIONS; ET AL.,
                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                   Defendants.

                                        16            Intervenor Las Vegas Review-Journal, Inc. hereby submits this reply in support of
                                        17   its emergency motion to intervene and its motion to unseal.
                                        18            DATED this 19th day of May, 2021.
                                        19
                                        20                                    /s/ Margaret A. McLetchie
                                                                              Margaret A. McLetchie, Nevada Bar No. 10931
                                        21                                    Alina M. Shell, Nevada Bar No. 11711
                                                                              MCLETCHIE LAW
                                        22                                    701 East Bridger Ave., Suite 520
                                        23                                    Las Vegas, NV 89101
                                                                              Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                        24                                    Email: maggie@nvlitigation.com
                                                                              Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                        25
                                        26
                                        27
                                        28


                                                                                          1
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 2 of 13




                                         1                     MEMORANDUM OF POINTS AND AUTHORITIES
                                         2     I.   INTRODUCTION
                                         3            On May 7, 2021, Las Vegas Review-Journal, Inc. (“Review-Journal) filed a motion
                                         4   to intervene and proposed motion to unseal the unredacted privilege log the defendants
                                         5   (“NDOC”) filed under seal. (ECF Nos. 55 and 55-2.). The Review-Journal does not waive
                                         6   the right to seek at some future time, but is not now seeking, access to materials not submitted
                                         7   to the Court nor material submitted to the Court for in camera review, but not provided to
                                         8   Plaintiff or his counsel. The Review-Journal merely seeks access to NDOC’s unredacted
                                         9   privilege log, and of course, also seeks to ensure that any hearings in this matter not be sealed
                                        10   without providing the Review-Journal the opportunity to object to sealing. Neither Mr. Floyd
                                        11   nor NDOC has opposed the Review-Journal’s limited intervention.
                                        12            Some of the issues related to NDOC’s privilege log have been resolved by NDOC
                                        13   appending a redacted version of the privilege log to its response. (See ECF No. 72-1.)
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   However, NDOC’s redactions still deprive the public of access to an unredacted version of
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   the privilege log. NDOC bases its efforts to hide the redacted information on assertions that
                                        16   there is a mere possibility that information contained within the unredacted log could lead to
                                        17   criticism of the NDOC and/or its public employees. This is not a valid basis for sealing this
                                        18   information from the public (under either the first amendment compelling reason or good
                                        19   cause standard). Criticism of governmental agencies and officials is a bedrock public right.
                                        20            NDOC incorrectly asserts that the “good cause” standard for sealing applies to the
                                        21   filed privilege log. NDOC ignores, however, that the privilege log, because it is neither a
                                        22   document that is “not part of the judicial record,” nor is it “previously sealed discovery”
                                        23   attached to a non-dispositive motion. Thus, the “compelling reasons” standard must apply.
                                        24   However, NDOC cannot satisfy the lower “good cause” standard, in any event, because it
                                        25   has failed to demonstrate a particular need for the protection sought. Beckman Indus., Inc.,
                                        26   v. Int’l. Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). Thus, the Court should unseal the
                                        27   unredacted version of NDOC’s privilege log.
                                        28   ///


                                                                                            2
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 3 of 13




                                         1             NDOC does not present any genuine opposition to the Review-Journal’s request
                                         2   that this Court not seal any hearings in this matter without allowing the Review-Journal the
                                         3   opportunity to object. Instead, it only argues that Court should ignore the request because it
                                         4   has not indicated it would seal hearings. To the extent the Court does contemplate sealing
                                         5   hearings in this matter, it must permit the Review-Journal to present objections to sealing.
                                         6             Finally, during the May 12, 2021, hearing in this matter, the Court suggested it
                                         7   would like further analysis of the interplay between the deliberative process privilege and
                                         8   the public’s presumptive right to access court filings. As discussed below, before sealing
                                         9   filings that are part of the court record, the Court must make specific findings on the record
                                        10   that establish that compelling reasons merit sealing—and that those compelling reasons
                                        11   clearly outweigh the interest in access. Here, particularly because the underlying records are
                                        12   public records and because of the public interest in access to this proceeding (and information
                                        13   about the death penalty), even if a document is subject to the deliberative process privilege,
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   that would not mean the document is automatically sealed. Instead, as discussed below, the
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Court would have to find that NDOC’s interests in keeping the documents secret outweigh
                                        16   the significant interests the public has in accessing information about the State’s exercise of
                                        17   its power to put people to death.
                                        18    II.    ARGUMENT
                                        19          A. The Review-Journal Should Be Permitted to Intervene in this Matter.
                                        20             NDOC states it “does not oppose the Review-Journal’s limited intervention” for the
                                        21   purposes of seeking the unsealing of the privilege log (ECF No. 72, p.1:23-26), and Mr.
                                        22   Floyd has taken no position regarding intervention. In light of this lack of opposition, the
                                        23   Court should grant the Review-Journal’s motion to intervene.
                                        24          B. The “Compelling Reasons” Standard Applies, and NDOC Cannot Meet It.
                                        25             The First Amendment guarantees the public the right of access to court filings and
                                        26   court proceedings, and any efforts to limit access to court records must be “based on findings
                                        27   that closure is essential to preserve higher values and is narrowly tailored to serve that
                                        28   interest.” Index Newspapers LLC v. United States Marshals Serv., 977 F.3d 817, 829 (9th


                                                                                           3
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 4 of 13




                                         1   Cir. 2020) (quoting Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 9 (1986) (“Press-
                                         2   Enterprise II”)).
                                         3             In responding to the Review-Journal’s motion to unseal, NDOC asserts that the
                                         4   Review-Journal applied the “wrong legal standard” and that NDOC need only establish good
                                         5   cause to file the privilege log under seal. (ECF No. 72, p. 3:2-4.) NDOC’s argument,
                                         6   however, is self-defeating. As NDOC notes, the “less exacting ‘good cause’ standard”
                                         7   applies to “documents that are not part of the judicial record” and “previously sealed
                                         8   discovery attached to non-dispositive motions.” (Id., p. 3:16-18) (citations omitted). The
                                         9   privilege log, however, is neither a document that is “not part of the judicial record,” nor is
                                        10   it “previously sealed discovery” attached to a non-dispositive motion. Instead, the privilege
                                        11   log is a judicial document that NDOC filed and served at the direction of this Court. (See
                                        12   ECF No. 59.) Here, NDOC is seeking to seal off information pertaining directly to the
                                        13   exercise of the State’s singular ability to put people to death—information which is of
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   paramount public interest and which the public has a right to access. Cf. Schad v. Brewer,
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   No. CV-13-2001-PHX-ROS, 2013 U.S. Dist. LEXIS 145387, at *15 (D. Ariz. Oct. 7, 2013)
                                        16   (holding that “the public enjoys a First Amendment right of access to specific information
                                        17   about the drugs that are ‘inextricably intertwined with the process of putting condemned
                                        18   inmates to death’”) (quoting California First Amendment Coalition v. Woodford, 299 F.3d
                                        19   868, 876 (9th Cir. 2002)). Thus, the “compelling reasons” standard was and is the appropriate
                                        20   standard NDOC must satisfy to justify the sealing of its privilege log.
                                        21             NDOC cites to the Ninth Circuit’s decision in United States v. Sleugh, 896 F.3d
                                        22   1077 (9th Cir. 2018) to support its theory that the lower “good cause” standard applies to the
                                        23   privilege log it filed with this Court, arguing that the presumptive right of access guaranteed
                                        24   by the First Amendment and the common law does not attach to its privilege log. (ECF No.
                                        25   72, p. 4:11-16.) NDOC further relies on Sleugh to insinuate that because the Review-Journal
                                        26   “lacks a First Amendment right of access,” it must establish a “special need” for access to
                                        27   the privilege log. (Id. at pp. 7:26-8:7.)
                                        28   ///


                                                                                           4
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 5 of 13




                                         1            NDOC’s reliance on United States v. Sleugh is misplaced, as that case pertained to
                                         2   access to a subpoena issued pursuant to Fed. R. Crim. P. 17(c)—a type of record to which
                                         3   the presumptive right of access does not attach (unlike the court filing at issue here). As the
                                         4   Sleugh court explained, a Rule 17(c) subpoena is a discovery tool that a party can use to
                                         5   obtain evidence in a criminal case, and requires the party seeking a subpoena to provide
                                         6   detailed information about their theory of the case and establish that the evidence sought is
                                         7   both relevant and admissible. See id. at 1012 (citing United States v. Nixon, 418 U.S. 683,
                                         8   700, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974)). A Rule 17(c) subpoena is a type of record to
                                         9   which no presumptive right of public access attaches. Sleugh, 896 F.3d at 1015. Because no
                                        10   presumptive right of access attaches to a Rule 17(c) subpoena, a party seeking to unseal it
                                        11   must establish a “special need” to access a Rule 17(c) subpoena and its supporting
                                        12   documentation. Id. 1
                                        13            The Sleugh court determined that Rule 17(c) subpoenas have not historically been
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   presumptively open to the public. Documents filed as part of court hearings (and the hearings
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   themselves) in proceedings challenging aspects of a death penalty have been historically
                                        16   open to the public. Documents and proceedings that have been historically open to the public
                                        17   can only be sealed if the compelling reasons standard is overcome. Richmond Newspapers v.
                                        18   Virginia, 448 U.S. 555, 572 (1980) (“the First Amendment guarantees of speech and press,
                                        19   standing alone, prohibit government from summarily closing courtroom doors which had
                                        20   long been open to the public”). Thus, NDOC must overcome the compelling reasons
                                        21   1
                                               The document at issue here is radically different than a Rule 17(c) subpoena. The privilege
                                        22   log is not, like a Rule 17(c) subpoena, a document which lays bare NDOC’s theory of a case
                                             or otherwise contains information which would impact its ability to pursue its interests in
                                        23   this matter. Instead, the log contains basic information regarding communications between
                                        24   public employees made in furtherance of the provision of a public service by the NDOC—
                                             communications which would, under Nevada law, be presumptively public unless otherwise
                                        25   explicitly declared by law to be confidential. See Nev. Rev. Stat. § 239.010(1); see also
                                             Comstock Residents Ass’n v. Lyon Cty. B. of Comm’rs, 414 P.3d 318 (Nev. 2018) (holding
                                        26   that emails and cell phone records regarding the provision of a public service are public
                                        27   records); Nev. Policy Research Inst., Inc. v. Clark Cty. Sch. Dist., 131 Nev. 1326 (2015)
                                             (unpublished) (holding that a directory of teachers’ email addresses “is a public record within
                                        28   the plain meaning of the NPRA”).


                                                                                           5
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 6 of 13




                                         1   standard, and there is no need for the Review-Journal to establish a “special need” for access
                                         2   to the privilege log.
                                         3         C. NDOC Cannot Established Good Cause to Seal the Privilege Log, In Any
                                         4             Event.
                                         5             Good cause is not the proper standard in this case, but NDOC cannot meet the good
                                         6   cause standard, in any event. In its effort to overcome the good cause standard NDOC cites
                                         7   to the Ninth’s Circuit’s recent decision in Pizzuto v. Tewalt, ___ F.3d ___, 2021 U.S. App.
                                         8   LEXIS 14077 (9th Cir. 2021) for the proposition that “neither the First Amendment right to
                                         9   access to governmental proceedings nor the right of access to courts ‘entitle[] [individuals]
                                        10   to information regarding execution drugs and personnel.’” (ECF No. 72, p. 5:3-6 (quoting
                                        11   Pizzuto, 2021 U.S. App. LEXIS 14077, *27).) This is a distraction.
                                        12             As the Review-Journal noted in its Motion to Unseal and above, the Review-Journal
                                        13   is not seeking access to the documents NDOC asserts are privileged—the Review-Journal
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   simply seeks access to the privilege log NDOC filed with the Court. Thus, whether the public
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   has a right of access to documents regarding NDOC’s execution protocol is irrelevant to the
                                        16   instant request to unseal the privilege log, which merely provides non-privileged information
                                        17   provided to the opposing party and filed as part of the Court proceeding.
                                        18             Under Fed. R. Civ. P. 26(c), a court may grant a protective order “to protect a party
                                        19   or person from annoyance, embarrassment, oppression, or undue burden or expense.” The
                                        20   party seeking the protective order bears the burden of persuasion. Cipollone v. Liggett Group,
                                        21   Inc., 785 F.2d 1108, 1121 (3d Cir. 1986). To meet that burden of persuasion, the party
                                        22   seeking the protective order must show good cause by demonstrating a particular need for
                                        23   the protection sought. Beckman Indus., Inc., v. Int’l. Ins. Co., 966 F.2d 470, 476 (9th Cir.
                                        24   1992). Rule 26(c) requires more than “broad allegations of harm, unsubstantiated by specific
                                        25   examples or articulated reasoning.” Id. (citing Cipollone, 785 F.2d at 1121). “A party
                                        26   asserting good cause bears the burden, for each particular document it seeks to protect, of
                                        27   showing that prejudice or harm will result if no protective order is granted.” Foltz v. State
                                        28   Farm, 331 F.3d 1122, 1130 (9th Cir. 2003) (citing San Jose Mercury News, Inc., v. Dist. Ct.,


                                                                                           6
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 7 of 13




                                         1   187 F.3d 1096, 1102 (9th Cir. 1999)).
                                         2            This “good cause” standard also applies when a party seeks access to previously
                                         3   sealed discovery attached to a nondispositive motion. See Phillips ex rel. Estates of Byrd v.
                                         4   Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). As discussed above, the privilege
                                         5   log is not “previously sealed discovery attached to a nondispositive motion.” However, even
                                         6   assuming that it is, NDOC’s articulation of its “good cause” reason to deny the public access
                                         7   to a privilege log (which does not reveal any privileged information) falls woefully short.
                                         8            NDOC’s “good cause” can be boiled down to a single, self-serving goal. According
                                         9   to NDOC, its interest in sealing the unredacted privilege log is protecting public employees
                                        10   involved in the execution protocol from public criticism. According to NDOC, if the
                                        11   privilege log is unsealed, “any NDOC employee whose email address, title, or name appears
                                        12   within it could be subject to . . . harassment and abuse by member of the media, anti-death
                                        13   penalty organizations, or the public.” (ECF No. 72, p. 6:3-5.) This is both offensive and
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   insufficient to justify keeping the privilege log under seal.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15          NDOC is a governmental entity tasked with supervising thousands of citizens in
                                        16   various forms of custody, or in this case, with exercising the most significant power a state
                                        17   possesses: to put condemned citizens to death. Because of this unique role NDOC plays in
                                        18   Nevada, the public has a particularly strong interest in access to information about how
                                        19   NDOC carries out its functions of supervising and executing Nevada’s citizens so that it can
                                        20   assess how well NDOC is fulfilling this role. The notion that the public cannot access that
                                        21   information solely because NDOC is afraid of possible criticism is simply not enough to
                                        22   justify sealing court records. See Baxley v. Jividen, No. 3:18-1526, 2020 U.S. Dist. LEXIS
                                        23   71881, at *12 (S.D. W. Va. Apr. 23, 2020) (rejecting the West Virginia Division of
                                        24   Corrections and Rehabilitation’s argument that unsealing of court records pertaining to the
                                        25   Division’s response to COVID-19 could result in criticism of the Division). “Criticism of
                                        26   government is at the very center of the constitutionally protected area of free discussion.
                                        27   Criticism of those responsible for government operations must be free, lest criticism of
                                        28   government itself be penalized.” Rosenblatt v. Baer, 383 U.S. 75, 85, 86 S. Ct. 669, 675-76


                                                                                            7
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 8 of 13




                                         1   (1966). NDOC’s insinuation that it should be shielded from possible critique of its execution
                                         2   protocol and the roles of those involved with the protocol runs contrary to the First
                                         3   Amendment and runs contrary to the basic notion that public employees are public servants
                                         4   accountable to the public for their official acts.
                                         5           The cases NDOC cites to do not justify denying the public access to the unredacted
                                         6   privilege log. In United States v. Bundy, 2:16-cr-46-GMN-PAL, the district court entered a
                                         7   protective order limiting access to discovery. See Bundy, ECF No. 609. However, unlike
                                         8   NDOC, the government in Bundy made a substantial evidentiary showing that access to
                                         9   certain discovery in that high-profile case could result in harm to federal agents, including
                                        10   evidence that supporters of the defendants in that matter doxed federal agents and witnesses
                                        11   by posting personal identifying information on social media; evidence that the chief BLM
                                        12   ranger who participated in the cattle roundup that ultimately led to the standoff between the
                                        13   BLM and the Bundy’s received over 500 threatening calls; evidence that the judge presiding
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   over the Bundy trial was threatened; and evidence that government counsel prosecuting the
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   case had received threats. (See Bundy, ECF No. 608, pp. 6:19-8:13.) In other words, the
                                        16   government provided particularized examples of concrete harms that could occur in the event
                                        17   of disclosure. NDOC has provided nothing of the sort.
                                        18           Similarly, in Flynt v. Lombardi, 885 F.3d 508 (8th Cir. 2018), the state of Missouri
                                        19   came forward with evidence regarding how disclosure of documents pertaining to Missouri’s
                                        20   execution protocol could jeopardize the personal and professional safety of members of the
                                        21   execution team. Flynt, 885 F.3d at 511-12. NDOC doesn’t even come close to making a
                                        22   similar showing here. Instead, it baldly speculates that harassment could occur. This sort of
                                        23   speculation, untethered to any evidence or articulation of the specific harms that would result
                                        24   from disclosure of the identities of public employees who sent and received putatively
                                        25   privileged communications, falls far short of even the more permissive “good cause” sealing
                                        26   standard.
                                        27   ///
                                        28   ///


                                                                                             8
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 9 of 13




                                         1             NDOC’s citation to Jordan v. Comm’r, 947 F.3d 1322 (11th Cir. 2020) (cited at ECF
                                         2   No. 72, p. 5:23-24) is likewise inapposite. Unlike the privilege log at issue here (which again,
                                         3   is just a listing of documents), in Jordan the plaintiffs had served the Georgia Department of
                                         4   Corrections with a subpoena calling for GDC to testify at a Fed. R. Civ. P. 30(b)(6)
                                         5   deposition and to produce documents concerning Georgia’s lethal injection protocol. Id. at
                                         6   1324. On appeal, the Eleventh Circuit was tasked with determining whether the district court
                                         7   had properly quashed that subpoena pursuant to Fed. R. Civ. P. 45 on the grounds that
                                         8   production of the documents would impose on undue burden on GDC. Id. at 1329; see also
                                         9   id. at 1341. Likewise, in Va. Dep’t of Corr. v. Jordan, 2017 U.S. Dist. LEXIS 183014 (E.D.
                                        10   Va. Nov. 3, 2017), the same individuals who were the plaintiffs in the Jordan v. Comm’r
                                        11   case had served a subpoena on Virginia Department of Corrections also seeking 30(b)(6)
                                        12   testimony and the production of documents pertaining to Virginia’s execution protocol.
                                        13   Jordan, 2017 U.S. Dist. LEXIS 183014 at *3-4. As in Jordan, the district court quashed the
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   subpoena on the grounds that compliance would impose an “undue burden” on the state. Id.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   at *60.
                                        16             Again, the Review-Journal is not seeking access to the underlying documents NDOC
                                        17   asserts are privileged—the Review-Journal solely seeks access to the privilege log NDOC
                                        18   filed with this Court and provided to Plaintiff. Thus, the considerations regarding the undue
                                        19   burden the documents subpoenas imposed on Georgia and Virginia in the related Jordan
                                        20   matters are of no moment here.
                                        21        D. Any Hearing Regarding NDOC’s Privilege Log or Execution Protocol Must
                                        22              Be Open to the Public.
                                        23              In its motion to unseal, the Review-Journal noted that, to the extent the Court
                                        24   considers sealing any hearing related to NDOC’s privilege log or other matters related to Mr.
                                        25   Floyd’s claims, it should not do so without first allowing the public to be heard. (ECF No.
                                        26   55-2, pp. 9:1-10:9.) NDOC responds that the Court “should disregard this argument” because
                                        27   the Court has not indicated it will seal hearings (ECF No. 72, p. 7:10-14), but does not oppose
                                        28   the general principle that court hearings are open to the public. To the extent the Court does


                                                                                            9
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 10 of 13




                                         1   contemplate sealing hearings in this matter, it must permit the Review-Journal an opportunity
                                         2   to present objections for the reasons set forth in the Review-Journal’s motion to unseal.
                                         3           E. The Deliberative Process Privilege is Not Absolute and Must Give Way When
                                         4              Documents Implicate Significant Public Interests.
                                         5              The issue of whether the records NDOC asserts are privileged should, themselves,
                                         6   be sealed if filed in court is not before this Court. The Review-Journal has not and currently
                                         7   is not seeking access to materials not filed with the court or filed in camera and not provided
                                         8   to the opposing side. However, during the May 12, 2021, hearing in this matter, this Court
                                         9   suggested it would like further analysis as to interplay between the deliberative process
                                        10   privilege and the public’s presumptive right to access materials filed with courts.
                                        11              Regardless of the basis for sealing asserted by a party, before a court can seal
                                        12   portions of the record, the court must make specific findings on the record that establish that
                                        13   compelling reasons merit sealing and that those compelling reasons outweigh the
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   presumptive right of public access. Moreover, in this case, the Court is dealing not only with
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   the First Amendment and common law rights of access applicable to all court proceedings
                                        16   and records, but also with records that are, even apart from their use in court, public records.
                                        17   In addition, given the extreme public interest in access to this proceeding because it relates
                                        18   to the death penalty, there is even greater public interest than that which applies to a typical
                                        19   case, and access to even typical cases is constitutionally protected. Thus, even if a document
                                        20   is subject to the deliberative process privilege, that would not mean the document is
                                        21   automatically sealed. Instead, the Court would have to find that NDOC’s interests in keeping
                                        22   the documents secret are sufficient to overcome the significant interests the public has in
                                        23   accessing information about the State’s exercise of its power to put people to death.
                                        24   Moreover, in balancing the presumptive right of access with a conditional privilege such as
                                        25   the deliberative process privilege, 2 is that “privileges, whether creatures of statute or the
                                        26   common law, should be interpreted and applied narrowly.” DR Partners v. Bd. of Cty.
                                        27
                                             2
                                        28       DR Partners, 116 Nev. at 626, 6 P.3d at 471 (citation omitted).


                                                                                            10
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 11 of 13




                                         1   Comm’rs of Clark Cty., 116 Nev. 616, 621, 6 P.3d 465, 468 (2000) (citations omitted); see
                                         2   also United States v. Nixon, 418 U.S. 683, (1974 (“Whatever their origins, these exceptions
                                         3   to the demand for every man’s evidence are not lightly created nor expansively construed,
                                         4   for they are in derogation of the search for truth.”)
                                         5            Here, even assuming NDOC meets its burden here of establishing that the
                                         6   documents at issue are covered by deliberative process privilege, which is a conditional, not
                                         7   an absolute privilege, 3 this Court must still determine whether the public’s interest in
                                         8   accessing the documents outweighs NDOC’s interest in preventing their disclosure. And, of
                                         9   course, the nature of the record and proceedings would be relevant to the analysis. NDOC’s
                                        10   burden is particularly heavy here, as this case implicates a matter of significant public
                                        11   interest—particularly, the significant public interest in being able to review and assess
                                        12   NDOC’s exercise of its singular authority to put people to death. As the Ninth Circuit has
                                        13   held, the public has a significant interest in access to information regarding state-run
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   executions. See generally California First Amendment Coalition v. Woodford, 299 F.3d 868
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   (9th Cir. 2002).
                                        16   ///
                                        17   ///
                                        18   ///
                                        19   ///
                                        20   ///
                                        21     3
                                                 The deliberative process privilege protects only “materials created by administrative
                                        22   agencies during the decision-making process,” Nat’l Wildlife Fed’n v. United States Forest
                                             Serv., 861 F.2d 1114, 1116 (9th Cir.1988)., and “should be invoked only in the context of
                                        23   communications designed to directly contribute to the formulation of important public
                                        24   policy.” Clark Cty. Sch. Dist. v. Las Vegas Review-Journal, 429 P.3d 313, 319 (Nev. 2018)
                                             (quotation omitted; emphasis added). The deliberative process privilege is designed to
                                        25   promote the quality of agency decisions by protecting from disclosure internal discussions
                                             which, if disclosed, would discourage the free-flow of ideas and “frank discussion of legal
                                        26   or policy matters.” NLRB v. Sears Roebuck & Co., 421 U.S. 132, 150, 95 S.Ct. 1504, 44
                                        27   L.Ed.2d 29 (1975). The deliberative process privilege, even when applicable, is still
                                             conditional; even if a court determines a document is privileged, it must still determine
                                        28   whether the document should be withheld. DR Partners, 116 Nev. at 626, 6 P.3d at 471.


                                                                                            11
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 12 of 13




                                         1            Moreover, it is noteworthy that the underlying documents NDOC seeks to protect
                                         2   are public records, and are therefore presumptively open to the public pursuant to the Nevada
                                         3   Public Records Act, Nev. Rev. Stat. § 239.001 et seq. The central purpose of the NPRA is
                                         4   fostering “democratic principles by providing members of the public with prompt access to…
                                         5   records.” As such, the NPRA requires that public records must be open at all times to the
                                         6   public for inspection or copying. Nev. Rev. Stat. § 239.010(1); Reno Newspapers, Inc. v.
                                         7   Gibbons, 127 Nev. 873, 882, 266 P.3d 623, 628 (2011). The NPRA must be construed
                                         8   liberally, and any limitation on the public’s access to public records must be construed
                                         9   narrowly. Nev. Rev. Stat. § 239.001(2) and (3); see also Gibbons, 127 Nev. at 882, 266 P.3d
                                        10   at 629 (“the provisions of the NPRA place an unmistakable emphasis on disclosure”). As
                                        11   explained in DR Partners:
                                        12            Once the court determines that a document is privileged, it must still
                                        13            determine whether the document should be withheld. Unlike some other
                                                      branches of the executive privilege, the deliberative process privilege is a
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14            qualified privilege. Once the agency demonstrates that documents fit within
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                      it, the burden shifts to the party seeking disclosure. It must demonstrate that
                                        15            its need for the information outweighs the regulatory interest in preventing
                                        16            disclosure.

                                        17
                                             DR Partners, 116 Nev. at 626, 6 P.3d at 471 (quoting Capital Info. Group v. Office of the
                                        18
                                             Governor, 923 P.2d 29, 36 (Alaska 1996)) (citations omitted). Here, as in the NPRA context,
                                        19
                                             even if the Court determines that the deliberative process indeed attaches to documents filed
                                        20
                                             in this case, that will not end the analysis and NDOC would need to meet a heavy burden.
                                        21
                                             III.   CONCLUSION
                                        22
                                                      The privilege log at issue in this motion is not a typical discovery log exchanged
                                        23
                                             between parties in litigation. Nor is it actual discovery. Instead, it is a court record NDOC
                                        24
                                             filed in this case at this Court’s direction. As such, the constitutional and common law rights
                                        25
                                             of presumptive access apply to it. To overcome the presumption of access under the
                                        26
                                             “compelling reasons” standard for sealing court records, and even under the inapplicable
                                        27
                                             “good cause” standard, NDOC was required to come forward with particularized
                                        28
                                             articulations of the harms that would result from disclosure of a generalized log. It did not.


                                                                                           12
                                             Case 3:21-cv-00176-RFB-CLB Document 77 Filed 05/19/21 Page 13 of 13




                                         1   Instead, NDOC relied on inapposite cases and bald assertions that disclosure of information
                                         2   contained within the log could lead to public criticism. NDOC has not met its burden.
                                         3   Accordingly, the Review-Journal respectfully requests that this Court grant its motion to
                                         4   unseal the unredacted privilege log.
                                         5            DATED this 19th day of May, 2021.
                                         6
                                                                             /s/ Margaret A. McLetchie
                                         7
                                                                             Margaret A. McLetchie, Nevada Bar No. 10931
                                         8                                   Alina M. Shell, Nevada Bar No. 11711
                                                                             MCLETCHIE LAW
                                         9                                   701 East Bridger Ave., Suite 520
                                                                             Las Vegas, NV 89101
                                        10
                                                                             Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                        11                                   Email: maggie@nvlitigation.com
                                                                             Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                         13
